                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TROY ADAM SHADE,                           :   CIVIL NO. 1:16-CV-1635
                                           :
              Plaintiff                    :   (Chief Judge Conner)
                                           :
      v.                                   :
                                           :
PENNSYLVANIA DEPARTMENT                    :
OF CORRECTIONS, et al.,                    :
                                           :
              Defendants                   :

                                 MEMORANDUM

      Presently before the court is a motion (Doc. 91) for preliminary injunction

filed by plaintiff Troy Shade (“Shade”), an inmate currently confined at the State

Correctional Institution, Retreat, in Hunlock Creek, Pennsylvania (“SCI-Retreat”).

For the reasons set forth below, the court will deny the motion for preliminary

injunction.

I.    Legal Standard

      Inmate pro se pleadings which seek emergency relief in the form of

preliminary injunctions are governed by Rule 65 of the Federal Rules of Civil

Procedure. Preliminary injunctive relief is “an extraordinary remedy” and “should

be granted only in limited circumstances.” Kos Pharm., Inc. v. Andrx Corp., 369

F.3d 700, 708 (3d Cir. 2004) (citing AT&T v. Winback and Conserve Program, Inc.,

42 F.3d 1421, 1426-27 (3d Cir. 1994)). In determining whether to grant a motion

seeking preliminary injunctive relief, the court considers the following four factors:
(1) the likelihood that the movant will prevail on the merits; (2) the extent to which

the movant is being irreparably harmed by the challenged conduct; (3) the extent to

which the non-moving party will suffer irreparable harm if the preliminary

injunction is issued; and (4) whether granting preliminary injunctive relief will be in

the public interest. S & R Corp. v. Jiffy Lube Int’l, Inc., 968 F.2d 371, 374 (3d Cir.

1992) (citing Hoxworth v. Blinder, Robinson & Co., 903 F.2d 186, 197-98 (3d Cir.

1990)). The Third Circuit recently clarified this standard. See Reilly v. City of

Harrisburg, 858 F.3d 173 (3d Cir. 2017). As a threshold matter, the movant must

establish the two “most critical” factors: likelihood of success on the merits and

irreparable harm. Id. at 179. Under the first factor, the movant must show that “it

can win on the merits,” which requires a showing that is “significantly better than

negligible but not necessarily more likely than not.” Id. Under the second factor,

the movant must establish that it is “more likely than not” to suffer irreparable

harm absent the requested relief. Id. Only if these “gateway factors” are satisfied

may the court consider the third and fourth factors and “determine[] in its sound

discretion if all four factors, taken together, balance in favor of granting the

requested preliminary relief.” Id. at 176, 179.

II.   Discussion

      Shade’s claims stem from the alleged lack of medical care he received at SCI-

Retreat and the State Correctional Institution at Dallas following surgery for a

detached retina. (Doc. 34). In 2016, Dr. Thomas Sharkey, an ophthalmologist at

Eye Care Specialists, diagnosed Shade with glaucoma. (Doc. 94, ¶ 2). Since that

diagnosis, the prison’s glaucoma clinic has monitored Shade’s intraocular
                                            2
pressures. (Id. at ¶ 5). Dr. Hartzell, an ophthalmologist, supervised the clinic and

diagnosed Shade with glaucoma. (Id.) In May 2017, Shade was transported to

Geisinger Medical Center for surgery to remove suspected silicone oil in the left

eye. (Id. at ¶ 8). Dr. Sachin Patel noted that, in addition to a history of retinal

detachment, Shade also had a history of advanced glaucoma in the left eye. (Id.)

Each of these ophthalmologists recommended that Shade use eye drops to control

his glaucoma. (Id. at ¶¶ 4-7, 9, 19, 28, 32). Dr. Patel also advised Shade of the risk of

losing his vision if he fails to take his medications. (Id. at ¶¶ 9, 15).

       Because Shade believes that he does not have glaucoma, he has refused all

glaucoma medication since July 2017, refused participation in several onsite

glaucoma clinics, and refused to be treated in follow-up by Dr. Patel. (Id. at ¶¶ 10-

13, 15-18, 23, 26, 29-31, 33-37). Medical providers SCI-Retreat have educated Shade

regarding his glaucoma and the risks of noncompliance with medication and have

changed his medications from Keep on Person to Direct Observation Therapy. (Id.

at ¶¶ 14, 24, 26, 27, 31, 37).

       In the instant motion, Shade contends that defendants, in retaliation for

Shade filing grievances and request slips, are “fraudulently claiming and

attempting to coerce the plaintiff into believing that he has Glaucoma which the

plaintiff avers is False Misleading information.” (Doc. 91, at 2). Shade believes that

he does not have glaucoma and asserts that his elevated ocular pressure is the

result of a silicone oil bubble in his left eye. (Id. at 2-3). The court interprets

Shade’s request for relief as seeking an order for defendants to discontinue his



                                             3
glaucoma medication. The court finds that Shade cannot meet the heavy burden of

establishing that injunctive relief is warranted.

      A.     Likelihood of Success on the Merits

      In order to establish an Eighth Amendment medical claim, a plaintiff “must

show (i) a serious medical need, and (ii) acts or omissions by prison officials that

indicate deliberate indifference to that need.” Natale v. Camden Cty. Correctional

Facility, 318 F.3d 575, 582 (3d Cir. 2003) (citing Rouse v. Plantier, 182 F.3d 192, 197

(3d Cir. 1999)). A serious medical need is “one that has been diagnosed by a

physician as requiring treatment or one that is so obvious that a lay person would

recognize the necessity for a doctor’s attention.” Monmouth Cty. Corr. Institutional

Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987). In addition, “if unnecessary

and wanton infliction of pain results as a consequence of denial or delay in the

provision of adequate medical care, the medical need is of the serious nature

contemplated by the eighth amendment.” Id. (citation omitted). A prison official

acts with deliberate indifference to an inmate’s serious medical needs when he

“knows of and disregards an excessive risk to inmate health or safety; the official

must both be aware of facts from which the inference could be drawn that a

substantial risk of serious harm exists, and he must also draw the inference.”

Farmer v. Brennan, 511 U.S. 825, 837 (1994). A mere difference of opinion between

the prison’s medical staff and the inmate regarding the diagnosis or treatment

which the inmate receives does not support a claim of cruel and unusual

punishment. See Farmer v. Carlson, 685 F. Supp. 1335, 1339 (M.D. Pa. 1988); see



                                            4
also McCracken v. Jones, 562 F.2d 22, 24 (10th Cir. 1977); Smart v. Villar, 547 F.2d

112, 113 (10th Cir. 1976), cert. denied, 450 U.S. 1041 (1981).

      Shade has not established that any of the defendants acted with the requisite

deliberate indifference to his serious medical needs. The medical records reveal

that Shade has been diagnosed with glaucoma by three different ophthalmologists.

(Doc. 94, ¶¶ 2, 5, 8). Defendants maintain that they have a medical and ethical

responsibility to continue prescribing and offering medication to Shade, though

they have never forced him to take his medications. Furthermore, defendants have

advised Shade that discontinuing his glaucoma medication will result in blindness,

and they have repeatedly educated Shade about glaucoma and the risks of

noncompliance with medication. It is clear that Shade has access to medication but

has declined to take the medication. Hence, Shade’s conduct is medication refusal,

and an Eighth Amendment violation has not been established. See Brown v.

Rozum, 453 F. App’x 127 (3d Cir. 2011) (acceptance of an inmate’s refusal of

medication does not state a claim for deliberate indifference). Shade’s request for

preliminary injunctive relief does not establish a reasonable likelihood of success on

the merits of his Eighth Amendment medical care claim. 1 See Crews v. Beaven, No.

07-2217, 2010 WL 3632144, at *11 (M.D. Pa. Sept. 10, 2010) (holding that the

prisoner’s refusal to comply with security procedures in connection with the




      1
       By order dated August 22, 2019, the court granted the medical defendants’
motion for summary judgment on the ground that Shade failed to exhaust
administrative remedies. (Doc. 97). The other group of defendants, the corrections
defendants, have not yet filed a dispositive motion.
                                            5
distribution of medication is equivalent to a “medication refusal” and does not

constitute deliberate indifference to that prisoner’s medical needs).

      B.     Irreparable Harm

      Irreparable injury is harm of such an irreversible character that prospective

judgment would be “inadequate” to make the moving party whole. See Anderson v.

Davila, 125 F.3d 148, 163 (3d Cir. 1997); Instant Air Freight Co. v. C.F. Air Freight,

Inc., 882 F.2d 797, 801 (3d Cir. 1989). An injunction will not issue “simply to

eliminate a possibility of a remote future injury . . . ” Acierno v. New Castle County,

40 F.3d 645, 655 (3d Cir. 1994) (citations omitted). Shade has not presented any

evidence that he will suffer irreparable harm by the denial of the injunction. Quite

the contrary, if the court orders defendants to discontinue Shade’s glaucoma

medication, defendants have presented evidence that he will eventually go blind.

(See Doc. 94-1, at 21, 31-32). To state the obvious, the court finds that Shade has not

shown an immediate, irreparable harm justifying a preliminary injunction. Because

Shade failed to “demonstrate both a likelihood of success on the merits and the

probability of irreparable harm if relief is not granted,” the motion will be denied.

Hohe v. Casey, 868 F.2d 69, 72 (3d Cir. 1989) (emphasis in original) (quoting Morton

v. Beyer, 822 F.2d 364, 367 (3d Cir. 1987)).




                                               6
III.   Conclusion

       Based on the foregoing, the court will deny the motion for preliminary

injunction.

       A separate order shall issue.



                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania

Dated:        September 6, 2019
